On Petition for Rehearing.
Counsel for defendant has filed a petition for rehearing, supported by an exhaustive brief. It is earnestly argued that the circumstances of the case more logically support the idea that the deceased was more likely the aggressor than the defendant. The argument is not without merit. The fact remains, however, that the deceased left the tavern first, soon followed by the defendant. Defendant had only a short time before secured the death knife from the coat pocket of a man in her party. She soon used it. No doubt the arguments now presented to' this court were advanced to and considered by the jury. There such matters could be weighed and evaluated, and beyond doubt were, as the amount of *989punishment was small compared to what the jury was authorized to assess.
As this court has so often said:
“Where the evidence is conflicting and different inferences may be drawn therefrom, it is the province of the jury to weigh the same and determine the facts.”
Woods v. State, 92 Okl.Cr. 53, 220 P.2d 463; Mayberry v. State, 94 Okl.Cr. 301, 238 P.2d 362; Campbell v. State, 95 Okl.Cr. 396, 247 P.2d 281; Fahay v. State, Okl.Cr., 288 P.2d 757.
Petition for rehearing is denied, and the Clerk is directed to issue mandate forthwith.